Citation Nr: 1115895	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-47 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for numbness of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974 and from April 1980 to April 2004.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims.

In July 2010, the Veteran presented testimony before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the transcript has been associated with the claims folder.

The above-referenced February 2008 rating decision denied the Veteran service connection for numbness of the bilateral feet.  In a December 2008 statement, the Veteran expressed his disagreement with that decision.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Back Disability

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for a back disability, which he contends is due to his military service.  See, e.g., the July 2010 Board hearing transcript, page 2.  He further contends that he did not have a back disability when he entered service in September 1971.  Id. at page 9.  

Historically, the Veteran's June 1971 service enlistment examination documented findings of lumbar scoliosis and spina bifida.  Additionally, the Veteran sought treatment in September 1973 for a recurrent dull lumbar pain.  He was diagnosed with increased lumbar lordosis, and the examining physician further noted a "[possible] congenital defect."  The Board notes that the remainder of the Veteran's service treatment records is negative for any complaints of or treatment for a back disability.

In September 2008, the Veteran was afforded a VA examination for his back disability.  After a review of the Veteran's claims folder and examination of the Veteran, the VA examiner diagnosed the Veteran with alleged spinal stenosis.  Moreover, an X-ray report revealed an impression of scattered degenerative changes of the lumbar spine.  The VA examiner concluded that the Veteran's back disability "is less likely as not (less than 50/50 probability) caused by or a result of [the Veteran's military service]."  The examiner's rationale for his conclusion was based on his finding that the Veteran's contention that walking on concrete floors and marching while he was in service resulted in his spinal stenosis was not congruent with the X-ray report.  Crucially, however, the VA examiner failed to comment on the Veteran's June 1971 enlistment examination which documented the findings of lumbar scoliosis and spina bifida, as well as the September 1973 treatment record which indicated that the Veteran's lumbar lordosis was possibly a congenital defect. As such, he did not identify with specificity any particular back disability that may have predated the Veteran's active service.

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's back disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the back disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2010); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Numbness of the Feet

As was described in the Introduction above, in February 2008 and November 2008 the RO denied the Veteran's claim of entitlement to service connection for numbness of the bilateral feet.  The Veteran has since expressed disagreement with that decision.  See the Veteran's statement dated in December 2008.  Specifically, the Veteran asked that the RO "re-evaluate [the] whole decision from 11/26/2008."  He later specifically referenced his back and numbness in his feet.  While a November 2009 statement of the case was issued, this SOC did not reference the Veteran's claim for numbness in his feet.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to service connection for numbness of the bilateral feet.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC pertaining to the issue of entitlement to service connection for numbness of the bilateral feet.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his back disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a back disability prior to his entry onto active duty;

b)  If the VA examiner determines that the Veteran's current back disability pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in either period of service beyond that which would be due to the natural progression of the disability.  

c)  If the VA examiner determines that the Veteran's back disability did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current back disability is etiologically related to either period of his military service.  
 
The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the claim for service connection for a back disability is not granted, the Veteran and his representative should be furnished a supplemental statement of the case addressing this issue and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


